                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     DANIELLE MALMQUIST,                                 Case No.17-cv-04831-JD
                                                        Plaintiff,
                                   6
                                                                                             ORDER RE ALTERNATE SERVICE
                                                  v.
                                   7
                                                                                             Re: Dkt. No. 38
                                   8     SHEM MALMQUIST, et al.,
                                                        Defendants.
                                   9

                                  10

                                  11          Pro se plaintiff Danielle Malmquist has sued Shem and Meredith Malmquist

                                  12   (“defendants”), her ex-husband and his current wife, for defamation. The complaint alleges that
Northern District of California
 United States District Court




                                  13   defendants posted online a number of unflattering comments about Malmquist in connection with

                                  14   a “bitter and nasty divorce” from Shem. Dkt. No. 1 at 5. The case has been stalled for some time

                                  15   now at the service stage after Malmquist made several unsuccessful attempts to serve defendants.

                                  16   She asks to serve them by alternate means. Dkt. No. 38.

                                  17          Malmquist has described a number of undue problems in effecting service. This includes

                                  18   problems trying to serve Shem Malmquist in Tennessee, and at a gated community in Florida. She

                                  19   also says personal service at Shem Malmquist’s job at an airport is impossible due to “security

                                  20   measures.” Dkt. No. 16 at 3.

                                  21          There is no dispute that defendants know about the lawsuit. See, e.g., Dkt. Nos. 13-1 ¶ 12;

                                  22   13-2 ¶ 7. Nevertheless, they have filed several requests to quash service. In their most recent

                                  23   motion to quash, defendants acknowledge that they were served but maintain that the summons

                                  24   was defective. Dkt. No. 23 at 9. While the service issues have unfolded, the parties have also

                                  25   filed a barrage of other motions, including a request for an injunction, and a Rule 11 motion. See,

                                  26   e.g., Dkt. Nos. 23, 25, 27, 29.

                                  27          In response to all of this, the Court concluded that service “appears to have been more than

                                  28   typically problematic,” invited plaintiff to file a proposal for alternative service, and gave
                                   1   defendants an opportunity to file any objections. Dkt. No. 37. In the interim, the Court terminated

                                   2   all pending motions without prejudice. Id.

                                   3           Plaintiff now proposes to serve defendants by alternate means, including by emailing their

                                   4   attorneys. Dkt. No. 38. Defendants consent to email service on their attorneys. Dkt. No. 40 at 2.

                                   5   That settles the matter, and service is order via that channel for all filings in this action.

                                   6           IT IS SO ORDERED.

                                   7   Dated: December 14, 2018

                                   8

                                   9
                                                                                                       JAMES DONATO
                                  10                                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
